Citation Nr: 1302524	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-13 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel



INTRODUCTION

The Veteran had active service from August 1970 to August 1973. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This issue was remanded by the Board for further development in July 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for an acquired psychiatric disorder to include PTSD.  When this issue was before the Board in July 2010, it was determined that further development was needed for proper adjudication of the claim.  To that end, the RO was instructed to attempt to obtain records showing that the Veteran reported her claimed sexual assault to military police or records showing that she was treated for injuries related to her claimed sexual assault.  While the RO requested such records from the US Army Crime Records Center and clinical records from the Ft. McClellan military hospital, it appears that the RO requested records for the time frame from January 23, 1971 to March 1, 1971.  A review of the record, however, reveals that the Veteran asserts that she was assaulted and attacked late 1970 to early 1971.  As such, the RO should request records for this time frame (November 1970 to January 1971).  

Also, a review of the Veteran's post-service treatment records show that she has been diagnosed with several mental disorders to include PTSD and depression.  In the July 2010 remand, the RO was instructed to have an examiner identify any psychiatric disorder currently demonstrated by the Veteran and explain how the diagnostic criteria under the DSM-IV supports the diagnosis or diagnoses.  The examiner was then to state whether it is at least as likely as noted (i.e., 50 percent probability or greater that any identified current psychiatric disorder (other than PTSD) is related to active military service.  A VA examination was conducted in December 2011.  Although the VA examiner noted that the Veteran had mental diagnoses other than PTSD, he did not specifically identify the psychiatric disorder(s) nor did he provide an etiology opinion as requested.  

The Court has held that a remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the reasons stated above, a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain records showing that the Veteran reported her claimed sexual assault to military police or records showing that she was treated for injuries related to her claimed sexual assault.  The RO should provide a time frame of November 1970 to January 1971.  Efforts to obtain these files should include a request to the JSRRC and any other appropriate records repository for research into corroboration of the Veteran's claimed in-service stressor.  If the records are unavailable, such should be noted in the record.  

2.  The RO should contact the examiner who conducted the December 2011 examination, if available, and request that he provide an addendum to his examination report.  He should identify any psychiatric disorder currently demonstrated by the Veteran and explain how the diagnostic criteria under the DSM-IV support the diagnosis or diagnoses.  The examiner must then state whether it is at least as likely as noted (i.e., 50 percent probability or greater) that any identified current psychiatric disorder (other than PTSD) is related to active military service.  The examiner must provide a rationale for all opinions rendered.

If the examiner who conducted the December 2011 examination is no longer available, another examiner should be consulted.  If the December 2011 examiner or another examiner deems another examination necessary, schedule the Veteran for a VA examination.  The examiner should identify any psychiatric disorder currently demonstrated by the Veteran and explain how the diagnostic criteria under the DSM-IV support the diagnosis or diagnoses.  The examiner must then state whether it is at least as likely as noted (i.e., 50 percent probability or greater) that any identified current psychiatric disorder (other than PTSD) is related to active military service.  The examiner must provide a rationale for all opinions rendered.

3.  If an examination is scheduled, the Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


